Opinion issued July 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00009-CV
———————————
Remington Ranch GP, LLC, Appellant
V.
Summit
Floors, Inc.,
Appellee

 

 
On Appeal from the 189th District Court
Harris County, Texas

Trial Court Case No. 0949021
 

MEMORANDUM OPINION
          This
is an appeal from a judgment signed July 2, 2010.  On February 23, 2011, the parties filed their
first amended joint motion to vacate the trial court judgment and remand,
stating that the parties have settled the case and seeking dismissal pursuant
to Texas Rule of Appellant Procedure 42.1(a)(2)(B).  Accordingly we set aside the trial court
judgment without regard to the merits and remand the case for rendition of
judgment in accordance with the parties’ agreement.  See Tex. R. App. P. 42.1(a)(2)(B).
          All
pending motions are dismissed as moot. 
The Clerk is directed to issue the mandate within 10 days of the date of
this opinion.  See Tex. R. App. P.
18.1.
PER CURIAM
 
Panel
consists of Justices Keyes, Higley, and Sharp.